Citation Nr: 1134449	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disability.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987, from November 2002 to October 2003, and from December 2004 to December 2005.  The Veteran also had other periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2010, the Board remanded this issue for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded this case in order to obtain a medical opinion as to whether the Veteran had any current left eye disabilities that were related to his May 2003 left eye injury, that occurred during active duty.  The Veteran was scheduled for an examination in October 2010. The record reflects that the examination was cancelled as the Veteran refused an examination at the VA facility located in Lexington.  The reason for this refusal is unclear. It is noted, however, that his home in West Liberty is approximately 90 miles away from Lexington.  It is also noted that he has experienced serious health difficulties in recent years to include heart problems. 

In June 2011, the AMC issued a supplemental statement of the case once again denying the claim based on the evidence already found in the record.  See 38 C.F.R. § 3.655 (2010).  Notably, the record does not show that the Veteran was ever notified that his claim could be readjudicated and denied based on the evidence already found in the record if, without good cause, he failed to show for his VA examination.  See 38 C.F.R. § 3.655.

Given the above due process problems, as well as VA's continued need to obtain the earlier requested medical opinion as to the diagnosis and origin of all current left eye disabilities, the Board finds that another remand to attempt to hold the requested VA examination is required.  See 38 U.S.C.A. § 5103(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran must  be given notice of the consequences of his failing to show for that examination under 38 C.F.R. § 3.655 and a copy of the letter timely notifying him of the VA examination at his last address of record must be associated with the claims file.  See 38 C.F.R. § 19.9 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

While the appeal is in remand status, all of the Veteran's contemporaneous treatment records for his left eye disability from all available sources that have not as yet been associated with the record should also be obtained.  See 38 U.S.C.A. § 5103(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the claims file all of his contemporaneous treatment records for his left eye disability from all available sources that have not as yet been associated with the record.  All efforts to obtain these records should be documented fully in the claims file.  

2.  The RO/AMC should provide the Veteran, at his last address of record, timely notice of his VA examination as well as notice of the consequences of his failing to show for that examination without good cause under 38 C.F.R. § 3.655.  A copy of this letter must be associated with the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination of the left eye by an opthomologist.  If a facility, other than the one in Lexington, is closer to his residence and is more convenient for the Veteran, this should be considered when scheduling his appointment. The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it has been reviewed should appear in the examination report.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all left eye disabilities?

b.  Is it is at least as likely as not that any left eye disability was caused by the Veteran's military service including the documented May 2003 injury diagnosed as a cornea abrasion?

c.  Is it is at least as likely as not that any refractive error of the left eye was subject to a superimposed disease or injury which aggravated the refractive error?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

The examiner is also advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of refractive error of the left eye (i.e., a baseline) before the onset of the aggravation.   

4.  Thereafter, the RO/AMC should readjudicate the claim.  Such readjudication should take into account whether any refractive error of the left eye was subject to a superimposed disease or injury while on active duty which aggravated the refractive error.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.655.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

